Name: Commission Regulation (EC) No 1479/2003 of 20 August 2003 amending the import duties in the cereals sector
 Type: Regulation
 Subject Matter: plant product;  tariff policy;  trade
 Date Published: nan

 Avis juridique important|32003R1479Commission Regulation (EC) No 1479/2003 of 20 August 2003 amending the import duties in the cereals sector Official Journal L 211 , 21/08/2003 P. 0021 - 0023Commission Regulation (EC) No 1479/2003of 20 August 2003amending the import duties in the cereals sectorTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals(1), as last amended by Regulation (EC) No 1104/2003(2),Having regard to Commission Regulation (EC) No 1249/96 of 28 June 1996 laying down detailed rules for the application of Council Regulation (EEC) No 1766/92 as regards import duties in the cereals sector(3), as last amended by Regulation (EC) No 1110/2003(4), and in particular Article 2(1) thereof,Whereas:(1) The import duties in the cereals sector are fixed by Commission Regulation (EC) No 1448/2003(5), as amended by Regulation (EC) No 1468/2003(6).(2) Article 2(1) of Regulation (EC) No 1249/96 provides that if during the period of application, the average import duty calculated differs by EUR 5 per tonne from the duty fixed, a corresponding adjustment is to be made. Such a difference has arisen. It is therefore necessary to adjust the import duties fixed in Regulation (EC) No 1448/2003,HAS ADOPTED THIS REGULATION:Article 1Annexes I and II to the amended Regulation (EC) No 1448/2003 are hereby replaced by Annexes I and II to this Regulation.Article 2This Regulation shall enter into force on 21 August 2003.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 20 August 2003.For the CommissionJ. M. Silva RodrÃ ­guezAgriculture Director-General(1) OJ L 181, 1.7.1992, p. 21.(2) OJ L 158, 27.6.2003, p. 1.(3) OJ L 161, 29.6.1996, p. 125.(4) OJ L 158, 27.6.2003, p. 12.(5) OJ L 206, 15.8.2003, p. 8.(6) OJ L 210, 20.8.2003, p. 13.ANNEX IImport duties for the products covered by Article 10(2) of Regulation (EEC) No 1766/92>TABLE>ANNEX IIFactors for calculating duties(period from 14 August to 19 August 2003)1. Averages over the two-week period preceding the day of fixing:>TABLE>2. Averages over the two-week period preceding the day of fixing:Freight/cost: Gulf of Mexico-Rotterdam: 18,10 EUR/t; Great Lakes-Rotterdam: 27,47 EUR/t.3.>TABLE>